DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's Application filed dated 2/5/2019 and interview dated 9/7/2021.
EXAMINER’S AMENDMENT
2.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner’s amendment was given in a telephone interview with Timothy D. Casey (Reg. No. Reg. No. 33124) on 9/7/2021.

2.2.	This listing of claims will replace all prior versions and listings of claims in the application:

1. (Currently Amended) A method for secure communication, comprising:
sending by a first terminal a request message to a second terminal, and initiating a first time counting according to a preset timing mode when finishing sending the request message, the request message at least containing data to be processed;
receiving by the second terminal the request message, and obtaining by the second terminal a response message according to the request message;

receiving by the second terminal the response notification message, and sending by the second terminal the response message to the first terminal;
permitting by the first terminal starting to receive the response message when a value of the second time counting is within an effective threshold of a second value, wherein the second value indicates a time needed by the second terminal from finishing receiving the response notification message to sending the response message;
wherein the effective threshold of the second value is [T, T+2t], wherein T is the second value, T+2t is less than or equal to a frame waiting time set by a communication protocol adopted by the first terminal to communicate with the second terminal, and t is a time needed for the response notification message or the response message transmitting a maximum communication distance supported by the communication protocol adopted by the first terminal and second terminal.

2. (Original) The method according to claim 1, wherein the first terminal communicates with second terminal by a short-distance wireless communication method.
3. (Cancelled).

4. (Previously presented) The method according to claim 1, wherein,

receiving by the second terminal the request message comprises: receiving by the second terminal the request message using the first frequency band;
sending by the first terminal the response notification message to the second terminal when the value of the first time counting reaches the first value comprises: sending by the first terminal the response notification message to the second terminal using a second frequency band when the value of the first time counting reaches the first value;
receiving by the second terminal the response notification message comprises: receiving by the second terminal the response notification message using the second frequency band;
sending by the second terminal the response message to the first terminal comprises: sending by the second terminal the response message to the first terminal using the first frequency band;
permitting by the first terminal starting to receive the response message when the value of the second time counting is within the effective threshold of the second value comprises: permitting by the first terminal starting to receive the response message using the first frequency band when the value of the second time counting is within the effective threshold of the second value.

5. (Previously presented) The method according to claim 1, wherein,

the first terminal pre-stores the second value, or, the first terminal obtains the second value by negotiating with the second terminal before sending the request message to the second terminal;
the first terminal pre-stores the third value, or, the first terminal obtains the third value by negotiating with the second terminal before sending the request message to the second terminal.

6. (Previously presented) The method according to claim 1, wherein,
obtaining by the second terminal the response message according to the request message comprises: obtaining by the second terminal response data according to the data to be processed in the request message, and signing data to be signed to obtain signature data, wherein the data to be signed contains the response data, the response message at least contains the response data and the signature data;
the method further comprises:
verifying by the first terminal the signature data after receiving the response message, and when the signature data is verified successfully, determining the response message to be a reliable response message.

7. (Previously presented) The method according to claim 1, wherein,


8. (Currently Amended) A system for secure communication, comprising: a first terminal and a second terminal, wherein
the first terminal is configured to send a request message to the second terminal, and to initiate a first time counting according to a preset timing mode when finishing sending the request message, the request message at least containing data to be processed;
the second terminal is configured to receive the request message, and to obtain a response message according to the request message;
the first terminal is further configured to send a response notification message to the second terminal when a value of the first time counting reaches a first value, and to initiate a second time counting according to the preset timing mode when finishing sending the response notification message;
the second terminal is further configured to receive the response notification message, and to send the response message to the first terminal;
;
wherein the effective threshold of the second value is [T, T+2t], wherein T is the second value, T+2t is less than or equal to a frame waiting time set by a communication protocol adopted by the first terminal to communicate with the second terminal, and t is a time needed for the response notification message or the response message transmitting a maximum communication distance supported by the communication protocol adopted by the first terminal and second terminal.

9. (Currently Amended) A method for secure communication, comprising:
sending by a first terminal a request message to a second terminal, and initiating a first time counting according to a preset timing mode when finishing sending the request message, the request message at least containing data to be processed;
receiving by the second terminal the request message, and obtaining by the second terminal response data according to the data to be processed in the request message;
sending by the first terminal a response notification message to the second terminal when a value of the first time counting reaches a first value, and initiating a second time counting according to the preset timing mode when finishing sending the response notification message;

receiving by the first terminal the response message, obtaining a third value acquired by the second time counting when starting to receive the response message; verifying by the first terminal the signature data, and conducting a check on whether the third value matches with the second value, and when the signature data is verified successfully and the check on the third value passes, determining the response message to be a secure response message;
wherein conducting the check on whether the third value matches with the second value comprises:
judging by the first terminal whether the third value is within an effective threshold of the second value, wherein the effective threshold of the second value is [T, T+2t], wherein T is the second value, and t is a time needed for the response notification message or the response message transmitting a maximum communication distance supported by a communication protocol adopted by the first terminal and second terminal.



11. (Cancelled) .

12. (Previously presented) The method according to claim 9, wherein,
the time needed by the second terminal to analyze the response notification message is a time estimated for analyzing by the second terminal the response notification message; or,
the second terminal initiates a third time counting according to the preset timing mode when finishing receiving the response notification message, and the second terminal analyzes the response notification message to obtain the time needed for analyzing the response notification message acquired by the third time counting when finishing analyzing the response notification message.

13. (Previously presented) The method according to claim 9, wherein,
sending by the first terminal the request message to the second terminal comprises: sending by the first terminal the request message to the second terminal using a first frequency band;
receiving by the second terminal the request message comprises: receiving by the second terminal the request message using the first frequency band;

receiving by the second terminal the response notification message comprises: receiving by the second terminal the response notification message using the second frequency band;
sending by the second terminal the response message to the first terminal comprises: sending by the second terminal the response message to the first terminal using the first frequency band;
receiving by the first terminal the response message comprises: receiving by the first terminal the response message using the first frequency band.

14. (Previously presented) The method according to claim 9, wherein,
the first value is greater than or equal to a fourth value, the fourth value indicates a time taken by the second terminal to obtain the response data according to the data to be processed in the request message;
the first terminal pre-stores the fourth value, or, the first terminal obtains the fourth value by negotiating with the second terminal before sending the request message to the second terminal.
15. (Previously presented) The method according to claim 9, wherein,


16. (Cancelled)

17. (New) The method according to claim 1, wherein,
the request message further contains a random number; obtaining by the second terminal the response message according to the request message comprises: obtaining by the second terminal response data according to the data to be processed in the request message, and signing data to be signed to obtain signature data, wherein the data to be signed contains the response data and the random number, and the response message at least contains the response data and the signature data;
the method further comprises:
verifying by the first terminal the signature data after receiving the response message, and when the signature data is verified successfully, determining the response message to be a reliable response message.


initiating by the first terminal the first time counting according to the preset timing mode when finishing sending the request message comprises: starting by the first terminal to calculate a number of cycles of a communication carrier when finishing sending the request message; initiating by the first terminal the second time counting according to the preset timing mode when finishing sending the response notification message comprises: starting by the first terminal to calculate the number of cycles of the communication carrier when finishing sending the response notification message; wherein, when the first terminal and second terminal are in a process of communication, the first terminal keeps generating the communication carrier.

19. (New) The method according to claim 1, wherein,
initiating by the first terminal the first time counting according to the preset timing mode when finishing sending the request message comprises: starting by the first terminal to calculate a pulse number of a communication carrier when finishing sending the request message; initiating by the first terminal the second time counting according to the preset timing mode when finishing sending the response notification message comprises: starting by the first terminal to calculate the pulse number of the communication carrier when finishing sending the response notification message; wherein, when the first terminal and second terminal are in a process of communication, the first terminal keeps generating the communication carrier.

20. (New) The method according to claim 1, wherein,

Allowable Subject Matter

3.1.	Claims1-2, 4-10, 12-15 and 17-20 are allowed.
3.2.	a). US patent application No. 20100295664 to Kim  et al., discloses  reader (201) for determining the validity of a connection to a transponder (202) wherein the reader (201) is designed to measure a response time of a transponder (202) based on a time interval between sending a first binary code based on predefined numbers to said transponder (202) and receiving a second binary code from said transponder (202) in 

b). US patent application No. 20120249296- to Savry  et al., discloses a method of protection of a near-field contactless communication system against malicious attacks. The method includes exchange of information between a reader and a contactless card of duration T, measured with respect to a starting instant t0 seen from the reader, decoding of this information by the card, sending by the card a return signal temporally set with respect to an instant t'0+T, where t0 is the starting instant as seen by the card taking into account delays in propagation or processing of signals received from the reader, detection of the return signal by the reader, determination of the temporal setting of the return signal with respect to the starting instant t0, and interruption of communication by the reader if the temporal setting of the return signal detected is not equal to the instant t0+T with a predetermined margin of error. The return signal is a pseudo-random sequence.

c). US patent application No. 20070106892 to Engberg et al., discloses a method of establishing a communication path from a first legal entity in a data communication network comprises the steps of providing at least one private reference point comprised in the data communication network and establishing a communication path from the first legal entity to the private reference point. The method further comprises verifying the authentication of the first legal entity relative to the private reference point from the first 

d).  US patent application No. 20120280794 to Parrault et al., discloses a method for partial amplitude modulation of a carrier wave between 8% and 14%, the carrier wave being emitted by a contactless transceiver device (10) designed to remotely exchange data with a contactless portable object, the method comprising: a) delivering two digital radiofrequency signals Tx1 (20) and Tx2 (22), b) phase shifting the second signal Tx2 by 180 degrees in relation to the first signal Tx1 when there is no information to be transmitted (idle state), c) phase shifting the two Tx2 signals in relation to Tx1 or Tx1 in relation to Tx2 by an additional angle .phi. when there is information to be transmitted (modulated state), d) having the digital signals pass through a filtering and adapting stage (13), e) adding, at the antenna, the first and second filtered and phase-modulated signals (Tx1f and Tx2f) and obtaining an amplitude modulated resultant radiated signal.

3.3.	The following is an examiner's statement of reasons for allowance: thecombination of Kim et al., Savry et al., Engberg et al., CN102754106(IDS)., Parrault et al.,  whether alone or in combination with the other prior arts of record fail to teach or render obvious "… receiving by the second terminal the request message, and obtaining by the second terminal a response message according to the request  sending by the first terminal a response notification message to the second terminal when a value of the first time counting reaches a first value, and initiating a second time counting according to the preset timing mode when finishing sending the response notification message; receiving by the second terminal the response notification message, and sending by the second terminal the response message to the first terminal; permitting by the first terminal starting to receive the response message when a value of the second time counting is within an effective threshold of a second value, wherein the second value indicates a time needed by the second terminal from finishing receiving the response notification message to sending the response message; wherein the effective threshold of the second value is [T, T+2t], wherein T is the second value, T+2t is less than or equal to a frame waiting time set by a communication protocol adopted by the first terminal to communicate with the second terminal, and t is a time needed for the response notification message or the response message transmitting a maximum communication distance supported by the communication protocol adopted by the first terminal and second terminal” as recited in claim 1.
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims 8 and 9 recite similar subject matter. Consequently, independent claims 8 and 9 are also allowable over the prior arts of record.
Claims 2, 4-7, 10, 12-15 and 17-20 are directly or indirectly dependent upon claims 1, and 9 therefore, they are also allowable over the prior arts of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HARUNUR . RASHID

Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497